Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-13-00893-CV

                      UVALDE COUNTY HOSPITAL AUTHORITY,
                                   Appellant

                                                v.

        Estela R. GARCIA, Individually, on Behalf of all Wrongful Death Beneficiaries,
                    and on Behalf of The Estate of Juan Garcia, Deceased,
                                         Appellees

                  From the 38th Judicial District Court, Uvalde County, Texas
                             Trial Court No. 2013-09-29540-CV
                      The Honorable Camile G. Dubose, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED as it relates to appellants’ claims regarding the use of oxygen and the oxygen delivery
system, but we DISMISS FOR WANT OF JURISDICTION appellants’ claims relating to
negligent supervision and training of employees.

        We order that appellees Estela R. Garcia, Individually, on Behalf of all Wrongful Death
Beneficiaries, and on Behalf of The Estate of Juan Garcia, Deceased, recover their costs of appeal,
if any from appellant Uvalde County Hospital Authority.

       SIGNED November 12, 2014.


                                                 _____________________________
                                                 Marialyn Barnard, Justice